 Case 3:17-cv-00183-CAB-BGS Document 861 Filed 03/16/21 PageID.40540 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   FINJAN, LLC.,                                       Case No.: 17CV183 CAB (BGS)
12                                      Plaintiff,
                                                         ORDER ISSUING TENTATIVE
13   v.                                                  DECISION ON DISPUTE
                                                         REGARDING EXTENSION OF
14   ESET, LLC and ESET SPOL. SR.O.,
                                                         EXPERT DISCOVERY AND
15                                    Defendant.         REQUIRING PARTIES TO MEET
                                                         AND CONFER
16
17
                                                         [ECF 860]
18
19
20         On March 9, 2021, counsel for the parties jointly contacted Judge Skomal’s
21   Chambers to raise a dispute regarding amendment of the Scheduling Order. ESET seeks
22   to extend the expert discovery deadlines 1 to allow its expert to review third-party source
23   code. Finjan is opposed.
24         ESET’s counsel explained that its updated invalidity contentions identified these
25   products, and that the expert needs to review this source code in support of an invalidity
26
27
     1
      Expert reports are due March 25, 2021. Rebuttal expert reports are due April 12, 2021.
28   Expert discovery closes April 30, 2021. (ECF 852.)
                                                     1
                                                                                 17CV183 CAB (BGS)
 Case 3:17-cv-00183-CAB-BGS Document 861 Filed 03/16/21 PageID.40541 Page 2 of 3



 1   defense as to the ’305 Patent. The expert has not been able to travel as a result of
 2   COVID-19, but will be able to do so by mid-April. Counsel for ESET represented that
 3   the source code must be reviewed on-site and in coordination with the third party. ESET
 4   argues this is expert discovery because the expert is reviewing the source code and they
 5   are only seeking a brief extension of the deadlines to accommodate the review.
 6         Finjan opposes extension of the Scheduling Order. Finjan argues that this request
 7   is actually a request to reopen fact discovery because the review ESET seeks to do is fact
 8   discovery. Finjan’s counsel asserted that the third-party source code review, while being
 9   done by an expert, is actually fact discovery that should have been completed by the ’305
10   fact discovery cut off of February 22, 2021. Finjan also argues the extended deadlines
11   proposed by ESET do not work with Finjan’s schedule.
12         Having considered the parties’ arguments, the Court tentatively rules that the
13   Scheduling Order may be amended to allow ESET’s expert to review the third-party
14   source code. The Court is inclined to limit any extension of the remaining deadlines to
15   30 days, however, if minimal further extension is necessary to accommodate Finjan, the
16   Court would consider it.
17         Tentatively, as an extension of expert discovery, the expert avoiding travel based
18   on COVID-19 at this time and based on his particular circumstances would likely
19   constitute good cause for an extension. And even if the Court assumed this is a request to
20   reopen fact discovery as Finjan argues, i.e. that the expert’s review of third-party source
21   code is fact discovery rather than expert, it would likely be granted for this limited
22   purpose. Based on the information obtained during the call and the Court’s own
23   knowledge of the record in this case, some factors the Court must weigh in considering
24   whether to reopen discovery favor allowing it, others may weigh against it, and one is
25   neutral. “When ruling on a motion to amend a Rule 16 scheduling order to reopen
26   discovery, [the Ninth Circuit] instructs” courts to consider:
27            1) whether trial is imminent, 2) whether the request is opposed, 3)
              whether the non-moving party would be prejudiced, 4) whether the
28            moving party was diligent in obtaining discovery within the guidelines

                                                   2
                                                                                  17CV183 CAB (BGS)
 Case 3:17-cv-00183-CAB-BGS Document 861 Filed 03/16/21 PageID.40542 Page 3 of 3



 1             established by the court, 5) the foreseeability of the need for additional
               discovery in light of the time allowed for discovery by the district court,
 2
               and 6) the likelihood that the discovery will lead to relevant evidence.
 3
 4         City of Pomona v. SQM N. Am. Corp., 866 F.3d 1060, 1066 (9th Cir. 2017)
 5   (quoting United States ex rel. Schumer v. Hughes Aircraft Co., 63 F.3d 1512, 1526 (9th
 6   Cir. 1995) vacated on other grounds, 520 U.S. 939 (1997)). Whether the request is
 7   opposed obviously weighs against reopening because it is. Additionally, although not
 8   squarely falling within ESET’s diligence in obtaining the discovery under the existing
 9   schedule and the foreseeability of the need for it, the Court is concerned that ESET
10   waited this long to seek this extension. ESET has likely known for some time that its
11   expert was not able to travel, but it is unclear why ESET waited until now to seek an
12   extension for him to review this source code that ESET was aware of no later than
13   December 2020. However, the Court finds the lack of prejudice to Finjan, presuming any
14   extension accommodates Finjan, and the likelihood the discovery will lead to relevant
15   evidence both weigh in favor of allowing it. Additionally, although the imminence of
16   trial is largely neutral, the brevity of the extension requested and it’s lack of impact on
17   existing deadlines also weighs in favor of allowing the discovery.
18         Regardless of whether the parties accept or reject the tentative, they must meet and
19   confer regarding a possible schedule that would accommodate the review and both parties
20   by March 18, 2020. If either party rejects the Court’s tentative, they must also notify the
21   Court by email to efile_skomal@casd.uscourts.gov by March 18, 2021 and the Court
22   will either issue a briefing schedule or set a Discovery Conference.
23
           IT IS SO ORDERED.
24
     Dated: March 16, 2021
25
26
27
28

                                                   3
                                                                                  17CV183 CAB (BGS)
